United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3353
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Corey Dean Frasher

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: June 17, 2019
                              Filed: June 28, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      Corey Frasher pleaded guilty to sexual exploitation of a child, 18 U.S.C.
§ 2251(a), (e), and being a felon in possession of firearms, id. §§ 922(g)(1),
924(a)(2). As part of his plea agreement, he waived his right to appeal unless, as
relevant here, his sentence exceeded the statutory maximum. The district court1
imposed a total sentence of 420 months in prison, which included 360 months on the
sexual-exploitation count and 60 months on the firearm-possession count. Neither
sentence exceeded the statutory maximum. See id. §§ 924(a)(2), 2251(e). In an
Anders brief, Frasher’s counsel suggests that the total sentence is substantively
unreasonable and requests permission to withdraw. See Anders v. California, 386
U.S. 738 (1967).

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issue
raised on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record and
conclude that no other non-frivolous issues exist. Penson v. Ohio, 488 U.S. 75
(1988). Accordingly, we dismiss the appeal and grant counsel permission to
withdraw.
                        ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
                                         -2-